Citation Nr: 0506942	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  03-00 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's post-operative right knee injury residuals, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel

INTRODUCTION

The veteran has active service from February 1972 to 
September 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, denied an increased disability evaluation for the 
veteran's post-operative right knee injury residuals.  In 
September 2003, the Board remanded the veteran's appeal to 
the RO so that the veteran could be schedule for a hearing 
before a Veterans Law Judge.  

In September 2004, the veteran was afforded a video hearing 
before the undersigned Acting Veterans Law Judge.  The 
veteran has been represented throughout this appeal by 
Georgia Department of Veterans Services.  

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.

At the September 2004 hearing before the undersigned Acting 
Veterans Law Judge, the veteran advanced that service 
connection was warranted for a chronic right hip disorder 
secondary to his service-connected knee disabilities.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Acting Veterans Law 
Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue of the veteran's 
entitlement to service connection for a chronic right hip 
disorder is referred to the RO for action as may be 
appropriate.  Black v. Brown, 10 Vet. App. 279 (1997).  If 
the veteran wishes to appeal from the decision, he has an 
obligation to file a timely notice of disagreement and a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (2004).  


REMAND

A November 2003 written statement from Derrick D. Phillips, 
M.D., conveys that the veteran underwent a November 2003 
right total knee replacement due to his severe right knee 
arthritis.  At the September 2004 hearing on appeal, the 
veteran testified that he received ongoing VA and private 
treatment for his post-operative right total knee replacement 
residuals.  Clinical documentation of the cited treatment is 
not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

Additionally, the veteran testified at the hearing on appeal 
that he was receiving Social Security Administration (SSA) 
disability benefits.  Documentation of the veteran's SSA 
award of disability benefits, if any, and the evidence 
considered by the SSA in granting the veteran's claim is not 
of record.  The Court has clarified that the VA's duty to 
assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In light of his recent right total knee replacement, 
the veteran should be afforded a VA examination for 
compensation purposes to ascertain the current nature and 
severity of his service-connected right knee disability 
picture.  

The April 2001 Veterans Claims Assistance Act of 2000 (VCAA) 
notice issued to the veteran erroneously discusses only the 
evidence required to support a claim for service connection 
and does not provide information as to the evidence needed to 
pursue a claim for an increased evaluation for the veteran's 
post-operative right knee disability.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Accordingly, this case is 
REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA as to the 
issue of an increased evaluation for the 
veteran's post-operative right knee 
injury residuals is completed.  All 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2004) must be fully met.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his post-operative right 
knee disability after February 2000.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.  

3.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after May 2003, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Contact the SSA and request that it 
provide both documentation of the 
veteran's current disability benefits, if 
any, and copies of all records developed 
in association with the award of such 
benefits for incorporation into the 
record.

5.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
severity of his right total knee 
replacement residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected right total 
knee replacement residuals and any 
associated pain with a full description 
of the effect of the disability upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
veteran exhibits pain with use of the 
right knee should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's right total knee 
replacement residuals upon his vocational 
pursuits.  Send the claims folders to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.  

6.  Then readjudicate the veteran's 
entitlement to an increased evaluation 
for his post-operative right knee 
disability.  If the benefits sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

